Citation Nr: 1236871	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-26 463	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a blood disorder, to include dyscrasia.

2.  Entitlement to service connection for macular degeneration.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, Veteran's Daughter


ATTORNEY FOR THE BOARD

David Traskey, Counsel 

INTRODUCTION

The Veteran had active service from July 1943 to March 1946.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by a Department of Veterans Affairs (VA) Regional Office.

The Veteran's claim of entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease, was also certified to the Board for appellate consideration.  The RO subsequently granted service connection for asbestosis, claimed as a lung disorder, in a rating decision dated May 2012.  The Veteran did not express disagreement with the initial disability rating or effective date assigned during his lifetime.  Thus, this issue is no longer before the Board for appellate consideration.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

On October 1, 2012, the Board was notified that the Veteran died in September 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2002) (substitution in case of death of a claimant who dies on or after October 10, 2008).  A person eligible for substitution includes a living person is eligible to receive accrued benefits due.  Id.  VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of a claimant should file a request for substitution with the VA Regional Office in Milwaukee, Wisconsin.  


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


